UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Transition Period From To Commission File No.: 0-25223 AMERICAN INTERNATIONAL INDUSTRIES, INC. (Exact Name Of Registrant As Specified In Its Charter) Nevada 88-0326480 (State of Incorporation) (I.R.S. Employer Identification No.) 601 Cien Street, Suite 235, Kemah, TX 77565-3077 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (281) 334-9479 Securities Registered Pursuant to Section 12(g) of The Act: Common Stock, $0.001 Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ¨ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in the definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of June 30, 2010, the last business day of the registrant’s most recently completed second fiscal quarter, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $7,419,266 based on the closing sale price of $1.04 on such date as reported on theOTCBB. The number of shares outstanding of each of the issuer’s classes of equity as of March 31, 2011 is 11,207,568. TABLE OF CONTENTS Item Description Page PART I ITEM 1. DESCRIPTION OF BUSINESS 3 ITEM 1A. RISK FACTORS RELATED TO OUR BUSINESSES 12 ITEM 1B. UNRESOLVED STAFF COMMENTS 16 ITEM 2. DESCRIPTION OF PROPERTY 17 ITEM 3. LEGAL PROCEEDINGS 17 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 18 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED SHAREHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES 19 ITEM 6. SELECTED FINANCIAL DATA 21 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATION 21 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 26 ITEM 8. CONSOLIDATED FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 27 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 51 ITEM 9T. CONTROLS AND PROCEDURES 51 ITEM 9B. OTHER INFORMATION 51 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 52 ITEM 11. EXECUTIVE COMPENSATION 55 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED SHAREHOLDER MATTERS 57 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENCENCE 58 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 58 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 59 PART I ITEM 1. DESCRIPTION OF BUSINESS Some of the statements contained in this Form 10-K of American International Industries, Inc. (hereinafter the "Company" or the "Registrant") for its year ended December 31, 2010 discuss future expectations, contain projections of results of operations or financial condition or state other forward-looking information. These statements are subject to known and unknown risks, uncertainties, and other factors that could cause the actual results to differ materially from those contemplated by the statements. The forward-looking information is based on various factors and is derived using numerous assumptions. Important factors that may cause actual results to differ from projections include, for example: - the success or failure of management's efforts to implement their business strategies for each subsidiary; - the ability of the Company to raise sufficient capital to meet operating requirements of our subsidiaries; - the ability of the Company to hire and retain quality management for our subsidiaries; - the ability of the Company to compete with other established companies that operate in the same markets and segments; - the effect of changing economic conditions impacting operations of our subsidiaries; - the ability of the Company to successfully manage its subsidiaries and from time to time sell certain assets and subsidiaries to maximize value; and - the ability of the Company to meet the other risks as may be described in future filings with the SEC. American International Industries, Inc. - General American International Industries, Inc., organized under the laws of the State of Nevada in September 1994, is a diversified corporation with interests in industrial companies, oil and gas interests, oilfield supply and service companies, and interests in undeveloped real estate in the Galveston Bay, TX area. The Company’s business strategy is to acquire controlling equity interests in undervalued companies and take an active role in its new subsidiaries to improve their growth, by providing its subsidiaries with access to capital, leveraging synergies and providing its subsidiaries with the Company's management expertise. The Company is sometimes referred to as "we", "us", "our", and other such phrases as provided in Regulation F-D (Fair Disclosure). American International Industries, Inc. is a holding company and has three reporting segments and corporate overhead: ·Northeastern Plastics ("NPI") - a wholly-owned subsidiary, is a supplier of automotive after-market products and consumer durable goods products to retailers and wholesalers in the automotive after-market and in the consumer durable electrical products markets; ·Delta Seaboard International ("Delta") - a 48.1% owned subsidiary, is an onshore rig-based well-servicing contracting company providing services to the oil and gas industry; ·Downhole Completion Products, Inc. ("DCP") - an 80% owned subsidiary, provides major international oil and gas service company end-users with the highest quality proprietary downhole/completion threaded products under any condition. ·Corporate overhead -American's investment holdings including financing current operations and expansion of its current holdings as well as evaluating the feasibility of entering into additional businesses. Corporate overhead also includes Brenham Oil & Gas ("BOG"), a division that owns an oil, gas and mineral royalty interest in Washington County, Texas, which is carried onAmerican's balance sheet at $0.Through Brenham Oil & Gas,American is engaged in negotiations with financial institutions for the purpose of financing potential acquisitions of existing oil and gas properties and reserves.The Company is seeking to acquire a portfolio of oil and gas assets in North America and West Africa and large oil concessions in West Africa. American owns 54,680,074 shares of common stock, representing 54.7% of BOG’s total outstanding shares On November 11, 2010, American sold the assets and associated liabilities of its wholly-owned subsidiary, Shumate Energy Technologies, Inc. ("SET") to Larry C. Shumate, President of SET, for $10,000. The assets and associated liabilities are classified as discontinued operations in the consolidated balance sheet as of December 31, 2009 in accordance with Presentation of Financial Statements - Discontinued Operations (ASC 205-20). Net income from the deconsolidation of SET for the year ended December 31, 2010 and SET's net loss for the year ended December 31, 2009 are included in discontinued operations, net of income taxes in the consolidated statements of operations and in the consolidated statement of cash flows for the years ended December 31, 2010 and 2009 (see note 16). Back to table of contents 3 On February 3, 2010, Hammonds Industries Inc. ("Hammonds") and Delta Seaboard Well Service, Inc. ("Delta Seaboard"), a Texas corporation, completed a reverse merger ("Reverse Merger"). In connection with the reverse merger, Hammonds changed its name to Delta Seaboard International, Inc. and effected a one-for-ten (1:10) reverse stock split ("Reverse Split") of its common stock. Following the effective date of the Reverse Split, Delta issued shares of common stock to the existing stockholders of Delta Seaboard as follows: (i) 22,186,572 post-Reverse Split shares in consideration for American’s 51% equity ownership of Delta Seaboard, and 10,000,000 post-Reverse Split shares in consideration for American converting $872,353 in principal and accrued interest of debt payable by Delta to American; (ii) a total of 21,316,510 shares to Robert W. Derrick, Jr., a newly appointed director of Delta as well as Delta Seaboard’s president and a director of American and Ron Burleigh, a newly-appointed director of Delta as well as Delta Seaboard’s vice president, in consideration for their 49% equity ownership of Delta Seaboard; and (iii) 9,607,843 post-Reverse Split shares in consideration for Messrs. Derrick and Burleigh extending their employment agreements for five years in addition to the balance of their current employment agreements. Following the Reverse Split and Reverse Merger, American owns 32,859,935 shares of common stock, representing 48.1% of Delta's total outstanding shares and Messrs. Derrick and Burleigh, the owners of the noncontrolling interest in Delta Seaboard, own 30,925,832 shares of common stock, representing 45.2% of Delta's total outstanding shares. All other stockholders of Delta own 4,556,483 shares of common stock, representing 6.7% of Delta's total 68,342,250 outstanding shares. As part of the Reverse Merger, Delta assumed $709,552 in liabilities from Hammonds, including $615,000 in preferred dividends payable in shares of Delta's common stock. The historical financial statements of the Company include the acquisitions of acquired companies as of the effective dates of the purchases, and the results of those companies subsequent to closing, as these transactions were accounted for under the purchase method of accounting. Corporate overhead includes our investment activities for financing current operations and expansion of our current holdings, as well as evaluating the feasibility of acquiring additional businesses. Currently, corporate overhead includes BOG, a division that owns an oil, gas and mineral royalty interest in Washington County, Texas.ThroughBOG, the Company is engaged in negotiations with financial institutions for the purpose of financing potential acquisitions of existing oil and gas properties and reserves.The Company is seeking to acquire a portfolio of oil and gas assets in North America and West Africa and large oil concessions in West Africa. In April 2010, American entered into a Separation and Distribution Agreement to spin off Brenham Oil & Gas, Inc., which was 100% owned by American. In conjunction with this transaction, American formed Brenham Oil & Gas, Corp. with authorized common stock of 200,000,000 shares and authorized preferred stock of 10,000,000 shares. BOG issued 64,977,093 shares of common stock to American for all shares of Brenham Oil & Gas, Inc., of which American issued as a dividend 10,297,019 shares to the existing stockholders of American. For the year ended December 31, 2010, Brenham issued 13,000,000 shares of common stock for cash consideration of $22,100 and 22,000,000 shares for services valued at $45,466. American maintains control of Brenham through ownership of 54,680,074 shares of Brenham's common stock, representing about 55% of the outstanding shares as of December 31, 2010. On September 21, 2010, American prepared a registration statement on Form S-1 in order to register the BOG shares being distributed to American’s shareholders. On November 1, 2010, American filed an amended registration statement on Form S-1/A in response to questions received from the SEC. Assuming the effectiveness of the registration statement, these shareholders will have registered free-trading shares. BOG will then be a separatereporting company, and we plan to take action in the future to quote BOG's common stock on the Over-The-Counter Bulletin Board. On June 23, 2010, Joe Hoover, President of DCP, purchased 20% of the 1,000 shares of Common Stock of DCP held by American for $20,000 in cash and a $55,000 promissory note. American recorded a $74,814 gain on sale of assets for this transaction. The historical financial statements of the Company include the acquisitions of acquired companies as of the effective dates of the acquisitions, and the results of those companies subsequent to closing, as these transactions were accounted for under the purchase method of accounting. Our long-term strategy is to expand the operations of each of our subsidiaries in their respective fields by providing managerial and financial support to our subsidiaries. As part of our business model, we explore mergers, acquisitions and dispositions of businesses and assets from time to time, based upon the reasonable discretion of management and the value added of each potential transaction. We encounter substantial competition in each of our subsidiaries product and service areas. Such competition is expected to continue. Depending on the particular market involved, our subsidiaries compete on a variety of factors, such as price, quality, delivery, customer service, performance, product innovation and product recognition. Other competitive factors for certain products include breadth of product line, research and development efforts and technical and managerial capability. The Company's executive offices are located at 601 Cien Street, Suite 235, Kemah, Texas77565 and its telephone number is (281) 334-9479. As of December 31, 2010, the Company had 6 employees at the executive offices. Back to table of contents 4 Delta Seaboard Well Service, Inc. Effective September 30, 2003, the Company acquired a 51% interest in Delta Seaboard Well Service, Inc. and a related entity, Seaboard Well Service (collectively "Delta"), both Texas corporations, for cash consideration of $1,000,000 pursuant to a stock purchase agreement. We also issued 400,000 shares of series A 5% cumulative redeemable convertible preferred stock ("Series A Preferred Stock") to a creditor of Delta in consideration for the release of the creditor’s interest in certain of Delta's coastal rigs and in satisfaction of certain Delta indebtedness. The Series A Preferred Stock issued to the former creditor is convertible into shares of the Company's restricted common stock at $10.00 per share. In 2004 the holder of the Series A Preferred Stock converted 10,000 shares of Series A Preferred Stock into 10,000 shares of common stock and in 2005 the holder of the Series A Preferred Stock agreed to convert the remaining 390,000 Series A Preferred Stock into 390,000 shares of common stock issuable at a rate of 10,000 shares per month. On February 3, 2010, Hammondsand Delta completed an agreement, pursuant to which Delta will be merged intoHammonds in consideration for the issuance of 63,110,925 post-reverse restricted shares of Common Stock to the noncontrolling shareholders of Delta and to American. As a result, the controlling shareholders of Delta will become controlling shareholders of Hammonds, which will result in Delta’s former shareholders owning 93.6% of Hammonds' Common Stock. Following the reverse merger, American will own 32,859,935 shares of Common Stock, representing 48.2% of the Hammonds' total outstanding shares and the owners of the noncontrolling interest in Delta will own 30,924,353 shares of Common Stock, representing 45.4% of the Hammonds' total outstanding shares. All other stockholders of the Hammonds will own 4,357,962 shares of Common Stock, representing 6.4% of the Hammonds' total 68,142,250 outstanding shares.Hammonds' name will be changed from Hammonds Industries, Inc. to Delta Seaboard International, Inc. ("DSI").In accordance with ASC 810 Consolidation. American will consolidateDSIalthough its ownership is less than 51%, because American has a controlling financial interest in DSI. Delta is managed by Robert W. Derrick, Jr. and Ron Burleigh, who are Delta's executive officers and owners of the 49% noncontrolling interest of Delta. Mr. Derrick was elected as a director of the Company in February 2004. Delta was founded in 1958 in Houston, Texas. Delta's Business Delta's well site services provide a broad range of products and services that are used by oil companies and independent oil and natural gas companies operating in South and East Texas, and the Gulf Coast market. Delta's services include workover services, plugging and abandonment, and well completion and recompletion services. During 2004, Delta consolidated its Louisiana operations into its Houston operation and facilities and sold three rigs in Louisiana to third parties. Delta continues to own one land-based rig in Louisiana and five land-based rigs in the GulfCoast region of Texas. Well Service Market Demand for Delta's workover and related services are correlated to the level of expenditures by oil and gas producers, which is a function of oil and gas prices. In general, we expect demand for Delta's services to increase significantly due to expanding activities of oil and gas producers in the United States as a result of the significant increase in energy prices in the U.S. and worldwide. Delta is dependent to a significant degree on the level of development and workover activities in the U.S. Gulf Coast area. Delta faces competition from many larger companies in the U.S. Gulf of Mexico market. Products and Services Workover Services. Delta provides workover products and services primarily to customers in the U.S. Gulf Coast market. Workover products and services are used to restore or increase production on a producing well. Workover services are typically used during the well development, production and abandonment stages. Delta's hydraulic workover units are typically contracted on a short-term dayrate basis. As a result, utilization of our workover units varies from period to period and the time to complete a particular service contract depends on several factors, including the number of wells and the type of workover or pressure control situations involved. Usage of our workover units is also affected by the availability of trained personnel. With our current level of trained personnel, we estimate that we have the capability to crew and operate multiple jobs simultaneously. During 2008, Delta had the opportunity to purchase and import new Chinese Seamless Pipe (OCTG) and make it available to our customers who were drilling and completing new wells in the United States. Delta's Competition Delta believes that it has certain competitive advantages related to cost efficiencies, material coordination, reduced engineering time resulting from its highly experienced staff of toolpushers, field supervisors and operations managers, and its fully integrated operations with cementing and electric wireline operations that include cutting casing and tubing as part of Delta's services. Delta also believes that with the financial resources of the Company and its access to the public capital markets, Delta will be able to pursue strategic acquisitions and enter into ventures that should result in long-term growth and market expansion. Back to table of contents 5 Delta's services are sold in highly competitive markets. The competition in the oil and gas industry could result in reduced profitability or inability to increase market share. In its markets, principally in South and East Texas, and the GulfCoast, Delta competes principally with the following entities: Tetra Applied Technologies and Five J.A.B., as well as a number of smaller companies. The land drilling service business is highly fragmented and consists of a small number of large companies and many smaller companies. Many of Delta's competitors have greater financial resources than Delta. Delta relies upon the Company's ability to provide working capital and secure debt and/or equity financing in order for Delta to continue to expand its oil and gas well services business and pursue its growth plan in land-based exploration and drilling operations. Government Regulation The business of Delta is significantly affected by federal, state and local laws and regulations relating to the oil and natural gas industry. Changes in these laws and regulations, including more restrictive administrative regulations and enforcement of these laws and regulations, could significantly affect Delta's business and results of operations. Delta cannot predict future changes in existing laws and regulations or how these changes in laws and regulations may be interpreted or the effect changes in these laws and regulations may have on Delta or its future operations or earnings. Delta cannot predict whether additional laws and regulations will be adopted. Delta depends on the demand for its products and services from oil and natural gas companies. This demand is affected by economic cycles, changing taxes and price and other laws and regulations relating to the oil and gas industry, including those specifically directed to oilfield and offshore operations. The adoption of new laws and regulations curtailing exploration and development drilling for oil and natural gas in our areas of operation could also adversely affect Delta's operations by limiting demand for its products and services. Delta cannot determine the extent to which its future operations and earnings may be affected by new legislation, new regulations or changes in existing regulations or enforcement. Although Delta believes that it is in compliance with existing laws and regulations, there can be no assurance that substantial costs for compliance will not be incurred in the future. Moreover, it is possible that other developments, such as the adoption of more restrictive environmental laws, regulations and enforcement policies, could result in additional costs or liabilities that Delta cannot currently quantify. Employees As of December 31, 2010, Delta had33 employees, including its two executive officers. No employees are covered by a collective bargaining agreement and Delta considers relations with its employees satisfactory. Facilities During 2004, the Company'smajority owned subsidiary, Delta consolidated its Houston and Louisiana facilities into a combined 12,500 square foot leased executive office, sales and warehouse facility in Houston, TX, which facility was acquired by Delta in 2005 from a third party for $850,000. In 2006, these facilities were acquired at the same amount from Delta by American International Industries, Inc., which has a 51% interest, and by Delta's executive officers who acquired the remaining 49% interest. During the three months ended June 30, 2010, American sold its 51% ownership in Delta's facilitiesto Southwest Gulf Coast Properties, Inc. ("SWGCP"). During the three months ended September 30, 2010, Wintech Partners, LLC ("Wintech"), a company owned by the noncontrolling interest owners of Delta, acquired this 51% ownership and assumed the note payable.Wintech now owns 100% of Delta's facilities.Delta continues to occupy and lease these facilities from Wintech. Delta continues to maintain a 5,000 square foot office and warehouse facility in Louisiana which is leased from an unaffiliated third party at an annual rental of $18,000. Downhole Completion Products,Inc. Effective January 2010, the Company formed a new wholly-owned subsidiary, Downhole Completion Products, Inc.("DCP").DCP is managed by Joe Hoover, President, and is located at 4747 Research Forest Dr., Suite 180-215, The Woodlands, TX 77381 DCP's Business DCP is a global procurement subsidiary, which focuses on supplying end users in the oil and gas and mining sectors of the energy field service markets. DCP offers professional and technical expertise, delivered at competitive prices, which allows us to grow with our customers by being cost effective in a timely manner while providing quality products and services. Global Energy Field Services Markets The global energy field services market is comprised of several market segments including oil & gas field services, pipeline, transportation, process controls, fluid and control management, sub-sea, refining, and maintenance services for these areas.DCP currently provides manufactured products, spare parts, and assemblies for the oil & gas field services market segment. DCP relies on the export market to generate and increase revenues for the year 2011.We have already established our presence in the following countriesto develop business: Guatemala, Peru, Colombia, and Argentina, West Africa, Turkey, and Europe. Back to table of contents 6 Products and Services The diverse line of products DCP provides/manufactures includes the following but is not limited to: - OCTG/Drilling tubular products used for energy field service applications; - Top drive assemblies, sub-assemblies and spare service parts; - Measurement while drilling (MWD) products; - Directional drilling products; - Completion tools; - Rig and Engine spare parts - Natural gas measurement equipment, including valves and fittings - General supplies for daily site operation - Sub-sea control equipment. - Logistics Sales and Marketing DCP is continually in the process of business development.DCP stands to establish long-term relationships with customers as well as vendors globally while working to increase its sales with existing customers.DCP develops business through direct contacts and referrals. DCP communicates and offers services in English, French, Spanish, and Russian. DCP targets the procurement/service side of the business, which is a continual operation and is not always affected by the fluctuation in the commodities market.Strategically, we have the possibility to establish frame contracts with specific material and manufacturers. DCP’s Competition Every vendor and manufacturer for the oil and gas industry in Houston is a competitor.DCP differentiates itself by providing a service other vendors don’t have the knowledge or the structure to provide.Most of our vendors in the U.S. rely upon DCP to handle export and logistics while our end users overseas rely on DCP to supply them quickly, with quality products, and efficient costs to run their operations.DCP becomes their preferred source to effectively supply their global operations. Business Strategy DCP plans on utilizing its experience, knowledge, and productivity to develop more business with existing customers and targeting new ones.Because of our business structure, DCP maintains a low cost of operations thus making it possible to increase revenues and profit margins allowing us to be more competitive. Raw Materials The principal raw materials that DCP uses are carbon steel, aluminum, stainless steel, various special alloys and other metals and/or products.The metals industry as a whole is cyclical, and at times pricing and availability of raw materials in the metals industry can be volatile due to numerous factors beyond DCP’s control, including general, domestic and international economic conditions, labor costs, production levels, competition, import duties and tariffs and currency exchange rates.This volatility can significantly affect the availability and cost of raw materials, and may, therefore, adversely affect DCP’s net sales, operating margin, and profitability.On average, pricing for raw materials has fluctuated about thirty percent annually on a historical basis. During periods of rising raw materials pricing, DCP has been able to pass through the increase in cost to its customers approximately ninety percent of the time.The remaining ten percent reflects down-time between reviewing costs on standardized repetitive work that is not quoted on a monthly basis.Accordingly, the increase in the cost of raw materials has had an immaterial effect on DCP’s operations; however, it is possible that DCP may not be able to pass any portion of such increases on to its customers in the future. Government Regulation and Environmental Matters DCP’s operations comply with all of Homeland Security’s regulations.At this time, DCP does not use any material or doesn’t practice in any way that could harm or create any concern to the environment.DCP does have the ability to supply end users with emission reduction material regulated by countries. Safety DCP works with vendors and manufacturers that are certified API or ISO, which apply all safety and regulation in the workplace related to our business. Back to table of contents 7 Employees DCP employs 4 people in The Woodlands, Texas.No employees are represented by a labor union, and DCP has not entered into a collective bargaining agreement with any union.DCP has not experienced any work stoppages and considers the relations with its employees to be good. Facilities DCP operates out of the home office of Joe Hoover, President of DCP, located in The Woodlands, TX. Northeastern Plastics, Inc. Northeastern Plastics, Inc. (NPI), a Texas corporation, is a wholly-owned subsidiary of the Company. NPI is a supplier of products to retailers and wholesalers in the automotive after-market and in the consumer durable electrical products markets. In June 1998, the Company acquired all the capital stock of Acqueren, Inc., a Delaware corporation, that owned 100% of Northeastern Plastics, Inc.The total purchase consideration for Acqueren was approximately $2,140,000.Northeastern Plastics was originally founded in 1986 as a New York Corporation. NPI is located at 14221 Eastex Freeway, Houston, TX 77032. Products and Services NPI's diversified products are sold in the automotive and consumer retail and after market channels. NPI currently markets its diversified product assortment under the Good Choice® and MOTOR TREND® brand names. The NPI MOTOR TREND® branded products include a variety of booster cables, portable and rechargeable hand lamps, lighting products, cord sets, and miscellaneous battery and other consumer automotive accessories. The NPI MOTOR TREND® program is supported through a national advertising campaign in MOTOR TREND® magazine. The NPI Good Choice® branded product assortment not only matches in depth but exceeds the NPI MOTOR TREND® branded product assortment. In addition, the vast majority of the Good Choice® product line has been tested at the Good Housekeeping Institute and prominently carries the Good Housekeeping "Seal" on many of its products. The NPI Good Choice® product assortment includes a variety of portable lighting products, cord sets, residential household light bulbs, night lights, multiple outlet devices and other consumer products. The NPI Good Choice® program is supported through a national advertising campaign in the newsstandissues of Good Housekeeping magazine and plans are being negotiated for additional brand advertising. The 2010 expected pass through readership rate for the upcoming Good Choice® 2011 ads are expected to exceed 21,000,000 potential viewings. NPI products are available at stores such as Family Dollar, Dollar Tree,H.E.B., Dollar General, Freds, Big Lots,Bi-Mart, and Publix,among others. Virtually all of NPI's products are manufactured overseas. NPI's products are manufactured to meet or exceed NPI, UL, ETL,and CSA specifications and designs. NPI has no long-term agreements with any manufacturers for its products, but relies on its management's business contacts with manufacturers in renewing its short-term agreements. There is no assurance that NPI will be able to continue to renew its present agreements with manufacturers on terms economically favorable to NPI, if at all. Any inability or delay in NPI's renewal of its agreements at economically favorable terms could have a material adverse effect on NPI unless alternative supplies are available. NPI's management believes that ifthey areunable to utilize any of their presentsuppliers, it would be able to secure alternative manufacturers / suppliers at comparable terms. Sales and Marketing NPI has working vendor agreements with its major customers. NPI sells its productsthrough the use of its in-house personnel and independent sales agents covered under sales and marketing agreements. NPI contracts with agents, who are responsible for contacting potential customers in a pre-determined sales area. NPI provides these agents with manuals, brochures, and other promotional materials, which are used in the selling process. After sales are completed through the use of an agent, NPI directly bills the customer, and all payments are made directly to NPI. Agents are compensated on a commission basis only, calculated on the net sales price of products invoiced to customers. No commissions are paid until NPI receives payment from customers. Back to table of contents 8 NPI also sells a substantial percentage of its products under a direct import program that offers NPI customers the additional services of arranging for overseas manufacturing and delivery to overseas freight forwarders and, for additional cost, on-site factory product inspections prior to the container loading, ocean and domestic freight services, customs and brokerage services, as well as container unloading at the customer's facility. NPI can also arrange for the complete turn-key deliveries of its products to its customer’s place of business. Currently, NPI estimates approximately slightly more than 30% of its sales are made through the use of its direct import program and the remainder from warehouse sales. NPI markets its products through such major chains as Family Dollar, Dollar Tree, Big Lots, Ocean State Jobbers, H.E.B., Freds, Publix, Bi-Mart, and Dollar General, among others. During our fiscal year ended December 31, 2010,NPI's large accounts accounted for54% of NPI'srevenues. The loss of any of these major customers couldhave a material adverse effect on NPI operating results. NPI's strategic plan for 2011 includes targeting three or more additional large accounts andreducing its dependence upon major customersby adding more mid-size accounts. Competition In the safety product category of the automotive after-market, which accounts for a significant portion NPI's Motor Trend products and sales, NPI competes against a large number of suppliers many of which have far greater financial resources than NPI and therefore NPI's ability to increase market share may be limited. NPI's management believes its primary competitors in the safety products market include Coleman Cable Company and East Penn among other large manufacturers and importers. In the consumer durables electrical products market, NPI competes against a large number of suppliers, many of which have far greater financial resources than NPI. NPI's management believes its primary competitors in the consumer durables market include Coleman Cable, General Electric (via a licensee),and American Tac and various other producers. Price is the primarily significant factor in the safety products market and the consumer durables electrical products markets. Many of NPI's products are made to industry specifications, and are therefore essentially functionally substitutable with those of competitors. However, NPI believes that opportunities exist to differentiate all of its products on the basis of brand name, quality, reliability and customer service. Intellectual Property NPI has been issued the following trademarks: The Good Choice®, Jumpower™, expiring February 2009, and The Bitty Booster Cable™, which was renewed in August 2008. Employees As ofDecember 31, 2010, NPI employed8 persons, including its executive officer, as well as customer service and warehouse employees. No employees are covered by a collective bargaining agreement. NPI's management considers relations with its employees to be satisfactory. Facilities NPI operates from a Company-owned 38,500 square feet of warehouse and office facility located in Houston, TX. On November 22, 2010, a 17 acre tract was transferred to NPI from American's real estate held for sale (see notes 6, 8and 9). NPI plans to build new facilities on this site. Back to table of contents 9 Corporate Transactions On June 21, 2010, American received as compensation for consulting services 1,000,000 restricted shares of ADB International Group, Inc. ("ADBI") common stock valued at $1,370,000, based on the closing market price of $1.37 per share on that date. American purchased an additional300,000 shares for $35,000. This investment is classified as marketable securities - available for saleand, accordingly, any unrealized changes in market values are recognized as other comprehensive loss in the consolidated statements of operations. At December 31, 2010, this investment was valued at $130,000, based on the closing market price of $0.10 per share on that date. American recognized other comprehensive loss for the year ended December 31, 2010of $1,275,000for the unrealized loss on this investment. During the fourth quarter of 2009, American foreclosed on real property which was security for a note receivableowed to American, which was in default.At December 31, 2009, American was carrying this property on the balance sheetfor $4,611,233, which represented $3,332,543 in principal and accrued interest allocated to the property received at the time of default and the assumption of a $1,278,690 note payable secured by the property by another lien holder, see Note 8. This property consisted of seven tracts, of which several are under contract for sale and the remainder are listed for sale with a broker.The appraised values of these properties exceeded the $4,611,233 owed to American. Values were allocated to the tracts of property based on their recent individual appraised values relative to the total appraised value. During theyear ended December 31,2010, American sold an 8 acre tract recorded at $175,480 for $340,445, which was used to reduce the note payable balance to $938,245. American recognized in the consolidated statements of operations a $164,965 gain on sale of assets for this transaction. On November 22, 2010, a 17 acre tract was transferred to NPI at the allocated cost of $1,155,359. NPI obtained a $1,450,000 long-term loan from the bank using this property as collateral. The proceeds from this loan were used to pay the remaining $938,245 note payable balance and NPI's property loan balance of $440,381 (see notes 6, 8and 9). NPI plans to build new facilities on this site. During the third quarter of 2009, and in connection with the guarantor’s fee described below, Texas Community Bank made a loan for $3,850,000 to Southwest Gulf Coast Properties, Inc. ("SWGCP") for the purchase of Dawn Condominiums L.P.The current balance owed on this loan is $3,600,000. This loan is secured by American's 287 acres on Dickinson Bayou and the Dawn Condominiums, located in Galveston, Texas, with an appraised value of over $3,901,500. American has a note receivable of $601,300 from SWGCP at December 31, 2010, resulting from closing costs, principal and interestpaid by Americanon theloan.This property is listed for sale with a broker.Until the properties are sold, rental income from the condominium units will be used to pay interest on the bank loan and thebalance owed to American. During the fourth quarter of 2008, American received a 1.705 acre tract of land in Galveston County valued at $540,000 as a guarantor's fee. In connection with this fee, American pledged $1,750,000 in certificates of deposit for a $4,000,000 loan to Dawn Condominiums L.P. at Texas Community Bank. During the third quarter of 2009, the principal balance of the loan was repaid and the bank released the pledged certificates of deposit to American. This property is listed for sale with a broker. During 2007,American purchased for investmenta 174 acre tract of land in Waller County, Texas for $1,684,066. This property is listed for sale with a real estate broker. American also owns 287 undeveloped acres of waterfront property on Dickinson Bayou and Galveston Bay in Galveston County, Texas. American is carrying this property on the balance sheet at its historical book value of $225,000.American has engaged an independent broker on an exclusive basis to sell the property. These propertiesare not going to be developed by norare theybeing held as inventory by American. These properties are listed for sale with a broker. American also owns 287 undeveloped acres of waterfront property on Dickinson Bayou and Galveston Bay in Galveston County, Texas. American is carrying this property on the balance sheet at its historical book value of $225,000.American has engaged an independent broker on an exclusive basis to sell the property. These propertiesare not going to be developed by norare theybeing held as inventory by American. Back to table of contents 10 ITEM 1A.RISK FACTORS RELATED TO OUR BUSINESSES General Wemay experience adverse impacts on our results of operations as a result of adopting new accounting standards or interpretations Our implementation of and compliance with changes in accounting rules, including new accounting rules and interpretations, could adversely affect our operating results or cause unanticipated fluctuations in our operating results in future periods. For example, we are required by the Sarbanes-Oxley Act of 2002 to file annual reports and quarterly reports disclosing the effectiveness of our internal controls and procedures. Although we believe our internal controls are operating effectively, and we have committed internal resources to ensure compliance, we cannot guarantee that we will not have any material weaknesses as reported by our auditors, or that such deficiencies will not be discovered through our internal reviews,and such determination could materially adversely affect our business or significantly increase our costs in order to establish effective controls and procedures. Actual results could differ from the estimates and assumptions that we use to prepare our financial statements To prepare financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions, as of the date of the financial statements, which affects the reported values of assets, liabilities, revenues and expenses and disclosures of contingent assets and liabilities. Areas requiring significant estimates by our management include: - contract costs and profits and revenue recognition; - provisions for uncollectible receivables and recoveries of costs from subcontractors, vendors and others; - provisions for income taxes and related valuation allowances; - recoverability of other intangibles and related estimated lives; - accruals for estimated liabilities; - timing of the introduction of new products and services and market acceptance of the same Risks related toour Deltasubsidiary Delta’s operations are materially dependent on levels of oil and gas workover and abandonment activities in the United States Delta's services include workover services, plugging and abandonment, and well completion and recompletion services. Activity levels for Delta’s oil and gas related services business is affected both by short-term and long-term trends in oil and gas prices and supply and demand balance, among other factors. Oil and gas prices and, therefore, the levels of workover and abandonment activities, tend to fluctuate. Demand for Delta's services can vary significantly due to levels of activities of oil and gas producers in the United States which are directly effected by the significant increase in energy prices in the U.S. and worldwide. Delta is dependent to a significant degree on the level of development and workover activities in the U.S. Gulf Coast area. Any prolonged slowdown of the U.S. economy may contribute to an eventual downward trend in the demand for Delta’s services Other factors affecting Delta’s oil and gas services business include any decline in production of oil and gas wells in the Texas and GulfCoast area in which it operates. Delta’s revenues and profitability are particularly dependent upon oil and gas industry activity and spending levels in the Texas and GulfCoast region. Delta’s operations may also be affected by interest rates and cost of capital, tax policies and overall economic activity. Adverse changes in any of these other factors may depress the levels of well workover and abandonment and result in a corresponding decline in the demand for Delta’s products and services and, therefore, have a material adverse effect on Delta’s revenues and profitability. Profitability of Delta’s operations is dependent on numerous factors beyond Delta’s control Delta’s operating results in general, and gross margin in particular, are functions of market conditions and the product and service mix sold in any period. Other factors impact the cost of sales, such as the price of steel, because approximately 65% of Delta’s oil and gas related revenues is from the sale of new drilling pipe and used pipe extracted during Delta’s well plugging business. Competition for pipe which is impacted by the US and worldwide cost of and demand for steel, availability of skilled labor and contract services, shortages in raw materials due to untimely supplies or ability to obtain items at reasonable prices may also continue to affect the cost of sales and the fluctuation of gross margin in future periods. Back to table of contents 11 Delta encounters and expect to continue to encounter intense competition in the sale of Delta’s products and services Delta competes with numerous companies and its services are sold in highly competitive markets. The competition in the oil and gas industry could result in reduced profitability or inability to increase market share. In its markets, principally in South and East Texas, and the GulfCoast, Delta competes principally with the following entities: Tetra Applied Technologies, Key Energy Services, Basic Energy, which are far larger than Delta, as well as a number of smaller companies. The land drilling service business is highly fragmented and consists of a small number of large companies and many smaller companies. Many of Delta's competitors have greater financial resources than Delta. Many of Delta’s competitors have substantially greater financial and other related resources than us. Dependence upon major customers for Delta’s workover products and services Delta provides workover products and services primarily to customers in the U.S. Gulf Coast market. Workover products and services are used to restore or increase production on a producing well. Workover services are typically used during the well development, production and abandonment stages. Delta's hydraulic workover units are typically contracted on a short-term dayrate basis. As a result, utilization of Delta’s workover units varies from period to period and the time to complete a particular service contract depends on several factors, including the number of wells and the type of workover or pressure control situations involved. In 2007, Delta’s largest customers for workover services were El Paso Production Company, The Houston Exploration Company, The Railroad Commission of Texas, Legend Natural Gas and Dominion Exploration and Production, Inc. Delta’s revenues and cash flows from pipe sales are subject to commodity price risk Approximately 65% of Delta’s oil and gas related revenues is from the sale of pipe; therefore, Delta has increased market risk exposure in the pricing applicable to the costs of steel. Realized pricing is primarily driven by the prevailing worldwide price and demand for steel. The cost of steel has been increasing significantly due to increased world demand generally and from China and India specifically. Delta’s business involves certain operating risks, and its insurance may not be adequate to cover all losses or liabilities Delta might incur in its operations Delta’s operations are subject to many hazards and risks, including the following: -fires and explosions; -accidents resulting in serious bodily injury and the loss of life or property; -pollution and other damage to the environment; and -liabilities from accidents or damage by our fleet of trucks, rigs and other equipment. If these hazards occur, they could result in suspension of operations, damage to or destruction of our equipment and the property of others, or injury or death to our or a third party's personnel. Risks related to government regulation Delta’s business is significantly affected by federal, state and local laws and regulations relating to the oil and natural gas industry. Changes in these laws and regulations, including more restrictive administrative regulations and stricter enforcement of these laws and regulations, could significantly affect Delta's business and results of operations. Delta cannot predict future changes in existing laws and regulations or how these laws and regulations may be interpreted or the effect changes in these laws and regulations may have on Delta or its future operations and profitability. Delta cannot predict whether additional laws and regulations will be adopted. The adoption of new laws and regulations curtailing exploration and development drilling for oil and natural gas in Delta’s areas of operation could also materially adversely affect Delta's operations by limiting demand for its products and services. Delta’s workover products and services are subject to and affected by various types of government regulation, including numerous federal and state environmental protection laws and regulations. These laws and regulations are becoming increasingly complex and stringent. Governmental authorities have the power to enforce compliance with these regulations, and violators are subject to civil and criminal penalties, including civil fines, injunctions, or both. Third parties may also have the right to pursue legal actions to enforce compliance. It is possible that increasingly strict environmental laws, regulations and enforcement policies could result in substantial costs and liabilities to Delta and could subject its operations to increased scrutiny. Back to table of contents 12 Risks related to our DCP subsidiary The majority of our revenues are generated from a small number of customers, and our results of operations and cash flows will be adversely affected if any of our major customers either fail to pay on a timely basis or cease to purchase our products. These customers do not have any ongoing commitment to purchase our products and services.We generally do not require collateral from our customers, although we do perform ongoing credit evaluations of our customers and maintain allowances for potential credit losses which, when realized, have been within the range of our expectations.If one or more of our major customers stops purchasing our products or defaults in its obligation to pay us, our results of operations as well as our cash flows will be adversely affected. We face significant competition in our markets.Our inability to compete successfully could have a material adverse effect on our business and results of operations. The energy field services industry is highly competitive.Competition in the sale of our products is primarily based on process capability, quality, cost, delivery and responsiveness.Many of our competitors are entities that are larger and have greater financial and personnel resources than we do.We may not be able to compete successfully.If we do not compete successfully, our business and results of operations will be materially adversely affected. We purchase metals in the open market, and our profitability may vary if prices of metals fluctuate. The principal raw materials that DCP uses are carbon steel, aluminum, stainless steel, various special alloys and other metals and/or products.The metals industry as a whole is cyclical, and at times pricing and availability of raw materials in the metals industry can be volatile due to numerous factors beyond DCP’s control, including general, domestic and international economic conditions, labor costs, production levels, competition, import duties and tariffs and currency exchange rates.This volatility can significantly affect the availability and cost of raw materials, and may, therefore, adversely affect DCP’s net sales, operating margin, and profitability.On average, pricing for raw materials has fluctuated about thirty percent annually on a historical basis. During periods of rising raw materials pricing, DCP has been able to pass through the increase in cost to its customers approximately ninety percent of the time.The remaining ten percent reflects down-time between reviewing costs on standardized repetitive work that is not quoted on a monthly basis.Accordingly, the increase in the cost of raw materials has had an immaterial effect on DCP’s operations; however, it is possible that DCP may not be able to pass any portion of such increases on to its customers in the future. The oil & gas industry is subject to fluctuations in demand, which results in fluctuations in our results of operations. Most of our products are sold to oil and gas field services companies that experience significant fluctuations in demand based on economic conditions, energy prices, domestic and international drilling rig counts, consumer demand, and other factors beyond our control.Reduced demand for oil field drilling products typically results in lower activity levels for our company. These changes can happen very quickly and without forecast or notice, and may have a material adverse effect on our results of operations. Back to table of contents 13 Risks related to our NPI subsidiary Dependence upon third-party manufacturers for its products Virtually all of NPI's products, which include products sold in the automotive and consumer retail and after market channels, are manufactured overseas. NPI has no long-term agreements with any manufacturers for its products, but relies on management's business contacts with manufacturers in renewing its short-term agreements. There is no assurance that NPI will be able to renew its present agreements with manufacturers on terms economically favorable to NPI, if at all. Any inability or delay in NPI's renewal of its agreements at economically favorable terms could have a material adverse effect on NPI unless alternative supplies are available. Dependence upon third-party licenses NPI markets its diversified product assortment under the Good Choice® and MOTOR TREND® brand names. Nearly all of the NPI Good Choice® product line has been tested at the Good Housekeeping Institute and prominently carries the Good Housekeeping "Seal" on the vast majority of its products. The NPI Good Choice® product assortment includes a variety of booster cables, portablehand lamps, lighting products, cord sets, residential household light bulbs, night lights, multiple outlet devices and other consumer products. The Good Choice® program is dependent upon a national advertising campaign in the newsstand issues of Good Housekeeping magazine, pursuant to an agreement with Good Housekeeping. The NPI MOTOR TREND® branded products include a variety of booster cables, portable and rechargeable hand lamps, lighting products, cord sets, emergency road side kits and miscellaneous battery and other consumer automotive accessories. The NPI MOTOR TREND® program is a standard licensing program with Source Inter Link and MOTOR TREND® magazine. NPI’s business would be materially adversely affected if either the Good Housekeeping or MOTOR TREND® relationship was terminated. Dependence upon major customers NPI markets its products through such major chains as Family Dollar, Dollar Tree, GBI - Dollar Tree, Ocean State Jobbers, Big Lots, H.E.B., Publix, Freds, Bi-Mart, and Dollar General, among others. During our fiscal year ended December 31, 2010,NPI's large accounts accounted for54% of NPI'srevenues. The loss of any of these major customers couldhave a material adverse effect on NPI operating results. NPI's strategic plan for 2011 includes targeting three or more additional large accounts andreducing its dependence upon major customersby adding more mid-size accounts. Dependence upon independent sales agents and internal personnel for sales and marketing NPI has working vendor agreements with its major customers. NPI sells its productsthrough the use of its in-house personnel and independent sales agents covered under sales and marketing agreements.NPI contracts with agents, who are responsible for contacting potential customers in a pre-determined sales area. NPI provides these agents with manuals, brochures, and other promotional materials, which are used in the selling process. After sales are completed through the use of an agent, NPI directly bills the customer, and all payments are made directly to NPI. Agents are compensated on a commission basis only, calculated on the net sales price of products invoiced to customers. No commissions are paid until NPI receives payment from customers. NPI is not dependent upon its sales agents and would not be adversely affected if one or more sales agents having established relationships with NPI’s major customers terminated the relationship with NPI. NPI faces competition from larger companies In the safety product category of the automotive after-market, which accounts for a significant portion NPI's Motor Trend products and sales, NPI competes against a large number of suppliers, many of which have far greater financial resources than NPI. This competition may adversely affect NPI's ability to continue to increase revenues and market share. NPI's management believes its primary competitors in the safety products market include Coleman Cable Company and East Penn among other large manufacturers and importers. In the consumer durables electrical products market, NPI competes against a large number of suppliers, many of which have far greater financial resources than NPI. NPI's management believes its primary competitors in the consumer durables market include Coleman Cable, General Electric (via a licensee),and American Tac, among others. Price is the primarily significant factor in the safety products market and the consumer durables electrical products markets. Many of NPI's products are made to industry specifications, and are therefore essentially functionally substitutable with those of competitors. Back to table of contents 14 RISK FACTORS RELATED TO MARKET OF OUR COMMON STOCK Market prices of our equity securities can fluctuate significantly The market prices of our common stock may change significantly in response to various factors and events beyond our control, including the following: - the other risk factors described in this Form 10-K; - changing demand for our products and services and ability to develop and generate sufficient revenues; - any delay in our ability to generate operating revenue or net income from new products and services; - general conditions in markets we operate in; - general conditions in the securities markets; - issuance of a significant number of shares, whether for compensation under employee stock options, conversion of debt, potential acquisitions, stock dividends and additional financing using equity securities or otherwise. Possible issuance of additional securities Our Articles of Incorporation authorize the issuance of 50,000,000 shares of common stock, par value $0.001 and 1,000,000 shares of preferred stock, par value $0.001. At December 31, 2010, we had10,971,325 shares of common stock issued and 0 preferred shares issued. To the extent that additional shares of common stock are issued, our shareholders would experience dilution of their respective ownership interests in the Company. The issuance of additional shares of common stock may adversely affect the market price of our common stock and could impair our ability to raise capital through the sale of our equity securities. Compliance with Penny Stock Rules As the result of the fact that the market price for our common stock has been below $5 per share, our common stock is considered a "penny stock" as defined in the Exchange Act and the rules thereunder. Unless our common stock is otherwise excluded from the definition of "penny stock," the penny stock rules apply with respect to that particular security. The penny stock rules require a broker-dealer prior to a transaction in penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document prepared by the SEC that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its sales person in the transaction, and monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that the broker-dealer, not otherwise exempt from such rules, must make a special written determination that the penny stock is suitable for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure rules have the effect of reducing the level of trading activity in the secondary market for a stock that becomes subject to the penny stock rules. So long as the common stock is subject to the penny stock rules, it may become more difficult to sell such securities. Such requirements, if applicable, could additionally limit the level of trading activity for our common stock and could make it more difficult for investors to sell our common stock. Shares eligible for future sale As of December 31, 2010, the Registrant had10,971,325 shares of common stock issued,3,478,458shares are "restricted" as that term is defined under the Securities Act, and in the future may be sold in compliance with Rule 144 under the Securities Act. Rule 144 generally provides that a person holding restricted securities for a period of one year may sell every three months in brokerage transactions and/or market-maker transactions an amount equal to the greater of one (1%) percent of (a) the Company's issued and outstanding common stock or (b) the average weekly trading volume of the common stock during the four calendar weeks prior to such sale. Rule 144 also permits, under certain circumstances, the sale of shares without any quantity limitation by a person who has not been an affiliate of the Company during the three months preceding the sale and who has satisfied a two-year holding period. However, all of the current shareholders of the Company owning 5% or more of the issued and outstanding common stock are subject to Rule 144 limitations on selling. ITEM 1B. UNRESOLVED STAFF COMMENTS None. Back to table of contents 15 ITEM 2. DESCRIPTION OF PROPERTY During 2004, the Company'smajority owned subsidiary, Delta consolidated its Houston and Louisiana facilities into a combined 12,500 square foot leased executive office, sales and warehouse facility in Houston, TX, which facility was acquired by Delta in 2005 from a third party for $850,000. In 2006, these facilities were acquired at the same amount from Delta by American International Industries, Inc., which has a 51% interest, and by Delta's executive officers who acquired the remaining 49% interest. During the three months ended June 30, 2010, American sold its 51% ownership in Delta's facilitiesto Southwest Gulf Coast Properties, Inc. ("SWGCP"). During the three months ended September 30, 2010, Wintech Partners, LLC ("Wintech"), a company owned by the noncontrolling interest owners of Delta, acquired this 51% ownership and assumed the note payable.Wintech now owns 100% of Delta's facilities.Delta continues to occupy and lease these facilities from Wintech. Delta continues to maintain a 5,000 square foot office and warehouse facility in Louisiana which is leased from an unaffiliated third party at an annual rental of $18,000. The Company owns the 38,500 square foot warehouse and office facility utilized by NPI. On November 22, 2010, a 17 acre tract was transferred to NPI from American's real estate held for sale (see notes 6, 8and 9). NPI plans to build new facilities on this site. The Company's executive offices which consist of 1,892 square feet are leased from an unaffiliated third party for $3,476 per month. The Company believes its various facilities are adequate to meet current business needs, and that its properties are adequately covered by insurance. ITEM 3. LEGAL PROCEEDINGS On July 23, 2008, Delta Seaboard Well Service, Inc. negotiated a settlement in the Fort Apache Energy, Inc. v. Delta Seaboard Well Service, Inc. lawsuit for $1,450,000. After non-controlling interest, the net impact of this settlement on American's net income is $739,500. Delta recovered $700,000 of this loss through insurance as described below. Delta Seaboard Well Service, Inc. v. Houstoun, Woodard, Eason, Gentle Tomforde and Anderson, Inc., D/B/A Insurance Alliance and Robert Holman (“Broker Lawsuit”). On February 19, 2010, Delta settled its claims in the Broker Lawsuit and received $700,000, which will be included in other income for the year ended December 31, 2010. American International Industries, Inc. v. William W. Botts. American filed this lawsuit against William W. Botts (“Botts”) seeking damages as a result of a Stock Purchase Agreement and Consulting Agreement that American entered into with Botts on September 12, 2007. Under the Stock Purchase Agreement, American gave Botts $1,000,000 in cash and 288,000 shares of restricted AMIN stock (240,000 original shares plus a 20% stock dividend) for 170,345 shares of OI Corporation. As part of the original agreement, Botts had the right to sell the 288,000 shares back to American for $4.17 per share. Under the Consulting Agreement, American agreed to pay Botts $14,000 per month, plus expenses for performing consulting services. On or about November 5, 2008, American paid Botts $100,000 to terminate the Consulting Agreement to stop the accrual of monthly consulting payments to Botts. In February 2010, the case was mediated and the parties attempted to settle the case. Effective February 25, 2011, the parties settled the proceedings against each other, pursuant to which American paid Botts $1,250,000 and executed a $400,000 one year promissory note with 5% annual interest paid in monthly installments to Botts due by February 1, 2012. The 288,000 restricted American shares in Botts name were transferred to the Dror Family Trust in consideration for the cash payment to American of approximately $1,400,000 and the issuance to certain Dror related entities and an entity controlled by Mr. Dror's brother, of 1,100,000 restricted American shares. The cash proceeds from the restricted share sale were used to fund the settlements to Botts. For the year ended December 31, 2010, American recognized a loss and accrued a current liability for the settlement of $1,650,000. Back to table of contents 16 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On July 14, 2010, the Company's annual meeting of shareholders was held. At the meeting the shareholders voted for the election of Daniel Dror, Charles R. Zeller, Robert W. Derrick, Jr., and Thomas J. Craft, Jr., and Steven M. Plumb to serve on our board until the next annual meeting of shareholders or until their successors are elected and qualified, voted to ratify our selection of GBH CPAs, PC as independent auditors for 2010, and to ratify and approve the Company’s 2010 Employee Benefit Plan. At the date of the annual meeting, the Company had a total of 10,318,926 shares of common stock outstanding and a total of 9,087,197 were present and voted. The following tables set forth the vote of shareholders with respect to the three proposals: Proposal 1. Election of Directors Nominees For Withheld Daniel Dror Charles R. Zeller Robert W. Derrick, Jr. Thomas J. Craft, Jr. Steven M. Plumb On June 23, 2010, the board of directors of American accepted the resignation of Thomas J. Craft, Jr. as chairperson of the audit committee. On July 14, 2010, the Company's Board of Directors appointed Scott Wolinsky to its Board and as a member of its Audit Committee. Proposal 2. Ratification of GBH CPAs, PC as Independent Auditors for 2010 For Against Abstain BNV - Proposal 2. Ratification of the Company’s 2010 Employee Benefit Plan For Against Abstain BNV - PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED SHAREHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is currently quoted under the symbol AMIN on the OTCBB. For the periods indicated, the following table sets forth the high and low trade prices per share of common stock. The below prices represent inter-dealer trades without retail markup, markdown, or commission and may not necessarily represent actual transactions. Fiscal 2009 Fiscal 2009 High Low High Low First Quarter ended March 31, $ Second Quarter ended June 30, $ Third Quarter ended September 30, $ Fourth Quarter ended December 31, $ The Company believes that as of December 31, 2010, there were approximately1,100 owners of its common stock. Issuer purchases of equity securities On January 17, 2007, the Company announced that its Board of Directors approved a stock repurchase program, effective January 12, 2007. Under the program, the Company is authorized to repurchase up to $3,000,000 of its outstanding shares of common stock from time to time over the next three years, depending on market conditions, share price and other factors. The repurchases may be made on the open market, in block trades or otherwise. The program may be suspended or discontinued at any time. The stock repurchase program will be funded using the Company’s working capital. During 2007, the Company purchased 23,162 shares under this plan at an average price paid per share of $4.65. During 2008, the Company purchased24,948 shares under this plan at an average price paid per share of $2.35. During 2009, the Company purchased257,646 shares under this plan at an average price paid per share of $0.98. During 2010, the Company purchased74,900 shares under this plan at an average price paid per share of $0.65. Back to table of contents 17 The following table provides information with respect to purchases made by or on behalf of the Corporation or any “affiliated purchaser” (as defined in Rule10b-18(a)(3) under the Securities Exchange Act of 1934), of the Corporation’s common stock during the fourth quarter of 2010. Maximum Number of Shares Total Number of That May Yet Be Shares Purchased Purchased Under Total Number of Average Price as Part of Publicly the Plans at the Period Shares Purchased Paid Per Share Announced Plans End of the Period October 1, 2010 to October 31, 2010 $ - November 1, 2010 to November 30, 2010 - December 1, 2010 to December 31, 2010 - $ - Dividend Policy Holders of our common stock are entitled to dividends when, as, and if declared by the Board of Directors, out of funds legally available therefore. There are no restrictions in our articles of incorporation or by-laws that restrict us from declaring dividends. During prior years it has been the policy of the Company not to pay cash dividends and to retain future earnings to support our growth. Any payment of cash dividends in the future will be dependent upon the amount of funds legally available therefore, the Company's earnings, financial condition, capital requirements and other factors that the Board of Directors may deem relevant. During fiscal year 2008, the Company paid to shareholders on July 16, 2008, a stock dividend of 20%.The Board of Directors will continue to evaluate the Company's earnings, financial condition, capital requirements and other factors in any future determination to declare and pay cash and/or stock dividends. Back to table of contents 18 Recent Sales of Unregistered Securities During 2010, the Company issued restricted securities as follows: (i) in October 2010, the Company issued200,000 restricted shares as a bonus to the Chief Executive Officer valued at $120,000, based upon the closing marketprice on such date; (ii) in October 2010, the Company issued50,000 restricted shares as a bonus to the Chief Financial Officer valued at $30,000, based upon the closing marketprice on such date; (iii) in July and October 2010, the Company issued 5,000 and 25,000 restricted shares, respectively, as bonuses to its employees valued at $4,600 and $15,000, respectively,based upon the closing marketprices on such dates; (iv) in July and October 2010, the Company issued 3,000 and 25,000 restricted shares, respectively, to the Company’s directors for serving on our Board of Directors valued at $2,760 and $15,000, based upon the closing market price on such date; (v) during the year ended December 31, 2010, the Company issued 1,100,000 restricted shares for cash consideration of $1,117,200 for investment from International Diversified Corporation, Ltd., Dror Charitable Foundation for the Arts, Daniel Dror II Trust of 1976, and the Dror Family Trust, all of which are related parties to Daniel Dror, CEO. The Company believes that the above issuances of restricted shares were exempt from registration pursuant to Section 4(2) of the Act as privately negotiated, isolated, non-recurring transactions not involving any public solicitation. The recipients in each case represented their intention to acquire the securities for investment only and not with a view to the distribution thereof. Appropriate restrictive legends are affixed to the stock certificates issued in such transactions. Securities Authorized for Issuance Under Equity Compensation Plans The following table shows information with respect to equity compensation plans under which our common stock is authorized for issuance as of December 31, 2010. Number of securities Weighted average Number of securities remaining to be issued upon exercise price available for future issuance exercise of outstanding of outstanding under equity compensation plans (excluding Plan category options, warrants and rights options, warrants and rights securities reflected in column (a) (a) (b) (c) Equity compensation plans approved by security holders - $
